--------------------------------------------------------------------------------

--------------------------------------------------------------------------------







 
Dated 25th June 2010
   
 
 
 
 
 
 
 
STRAKAN INTERNATIONAL LIMITED
-and-
 
ULURU INC
 
-and-
 
ZINDACLIN LIMITED
 
-and-
 
CRAWFORD HEALTHCARE LIMITED
 
 
 
 
 
 
 
 
 
 
(1)
 
 
 
(2)
 
 
 
(3)
 
 
 
(4)
   
 
ACQUISITION AND LICENCE AGREEMENT
 
 
 
   






123 Deansgate Manchester M3 2BU
Tel  0161 909 3000   Fax   0161 909 4444
www.pannone.com






 
 

--------------------------------------------------------------------------------

 

THIS AGREEMENT is dated 25th June 2010
 
PARTIES
 
(1)  
STRAKAN INTERNATIONAL LIMITED a company incorporated in Bermuda and registered
in Scotland under company number F000906, whose registered office is at Galabank
Business Park, Galashiels, TD1 1QH (Strakan);

 
(2)  
ULURU INC, a company incorporated in Nevada, whose registered office is at 4452
Beltway Drive, Addison, Texas 75001, United States of America (Uluru);

 
(3)  
ZINDACLIN LIMITED, a company registered in England with company number 7244532,
whose registered office is at Cheshire House, 164 Main Road, Goostrey, Crewe,
Cheshire, CW4 8JP (Zindaclin); and

 
(4)  
CRAWFORD HEALTHCARE LIMITED, a company registered in England with company number
03262015, whose registered office is at Cheshire House, 164 Main Road, Goostrey,
Crewe, Cheshire, CW4 8JP (Crawford).

 
BACKGROUND
 
(A)
Zindaclin is a member of the same Group as Crawford.

 
(B)
Strakan is the registered proprietor of certain registered and unregistered
trade marks for “Zindaclin”. Pursuant to an agreement between Strakan and
Crawford, dated 10 October 2005 and amended 8 December 2006 (Existing Licence
Agreement) (a copy of which is appended to this agreement in Appendix 3),
Strakan granted a licence to Crawford to import, promote, market, use,
distribute and sell products under the Zindaclin trade marks in certain
territories.

 
(C)
Pursuant to an agreement between Strakan and Access Pharmaceuticals, Inc
(Access), dated 26th February 1998, as amended by addenda dated 13th April 1998,
12th March 2001, 7th March 2002, 22nd May 2002 and 11th November 2002
respectively, Strakan has an exclusive licence to use certain patents (now
expired) and know how belonging to Access relating to a zinc compound for the
purpose of carrying out further development and commercial exploitation of such
zinc compound for human use in dermatological and topical products (Zinc
Compound Licence Agreement).  During the course of development work carried out
by Strakan under the Zinc Compound Licence Agreement further Patents (as
hereinafter defined) were generated.  Pursuant to the third addendum dated 7th
March 2002, Strakan assigned its rights under the licence agreement to its
affiliate Kanford BV and, pursuant to an agreement dated 25 September 2003,
Kanford assigned back such rights to Strakan.  Pursuant to a letter dated 12
October 2005, Access notified Strakan that it had assigned its rights under the
agreement to Uluru.

 
(D)
Strakan has sublicensed its rights for various territories to, inter alia,
Crawford and other partners under the terms of certain licence agreements (the
“Licence Agreements” as hereinafter defined).

 

 
 

--------------------------------------------------------------------------------

 

(E)
Strakan agrees to sell and Zindaclin agrees to buy certain trade marks for the
name “Zindaclin” owned by Strakan in certain territories in accordance with and
subject to the terms and conditions of this agreement.

 
(F)
Strakan and Uluru agree to sell to Zindaclin the Patents generated under the
Zinc Compound Licence Agreement upon receipt of certain payments in accordance
with and subject to the terms and conditions of this agreement and, until such
time, Strakan agrees (with Uluru’s consent) to sub-license such Patents to
Zindaclin, subject to the Licence Agreements.

 
(G)
Strakan agrees to sell to Zindaclin certain other registered trade marks for the
name “Zindaclin” owned by Strakan and used by its partners under the Licence
Agreements outside the territories reserved to Crawford (the Reserved Trade
Marks as hereinafter defined) upon receipt of certain payments in accordance
with and subject to the terms and conditions of this agreement and, until such
time, Strakan agrees to license such Reserved Trade Marks to Zindaclin, subject
to the Licence Agreements.

 
AGREED TERMS
 
1  
Interpretation

 
1.1  
The definitions and rules of interpretation in this clause apply in this
agreement.

 
Assigned Trade Marks: those registered trade marks and applications for trade
marks set out in Part 1 of Schedule 1, together with all and any unregistered
trade marks for ZINDACLIN, owned by Strakan and/or used by Strakan and/or its
licensees in the Territory;
 
Business Day: a day other than a Saturday, Sunday or public holiday in England
when banks in London are open for business;
 
Completion Date: the date of this agreement;
 
Confidential Information: all confidential information in whatever form which is
disclosed or made available (whether orally or in writing) by a party or its
employees, officers, representatives or advisers to any other party in
connection with this agreement, including:
 
(a)  
any information that would be regarded as confidential by a reasonable business
person relating to:

 
(i)  
the business, affairs, customers, clients, suppliers, plans, intentions or
market opportunities of the disclosing party or of the disclosing party’s Group;
and

 
(ii)  
the operations, processes, product information, know-how, designs, trade
secrets, software or Intellectual Property of the disclosing party or of the
disclosing party’s Group; and

 
(b)  
the existence of and the terms of this agreement;

 
Documents: all notes, reports and/or documents in whatever form (whether in
writing or on disk) in the possession and/or control of Strakan and/or Uluru
embodying or relating to the Patents and Know-how or any part thereof;
 
Escrow Agent: shall mean Wragge & Co LLP;
 

 
 

--------------------------------------------------------------------------------

 

Escrow Agreement: the escrow agreement to be entered into between Strakan,
Crawford and the Escrow Agent in respect of the Escrow Documents on the agreed
terms set out in Appendix 2;
 
Escrow Documents: the documents to be delivered by Uluru and Strakan to
Zindaclin pursuant to clause 5.1;
 
Final Payment Date: the date of payment of the final instalment of the Licence
Fee pursuant to clause 4.2(d) or such earlier date of payment of such final
instalment pursuant to clause 4.3;
 
Group: in relation to a company, that company, any subsidiary or holding company
from time to time of that company or of a holding company of that company;
 
holding company and subsidiary: mean a "holding company" and "subsidiary" as
defined in section 1159 of the Companies Act 2006 and a company shall be
treated, for the purposes only of the membership requirement contained in
subsections 1159(1)(b) and (c), as a member of another company even if its
shares in that other company are registered in the name of (a) another person
(or its nominee), whether by way of security or in connection with the taking of
security, or (b) its nominee;
 
Intellectual Property Rights: patents, rights in inventions, processes and
formulae, copyright, rights in software, database rights, design rights,
registered designs, unregistered designs, trade mark, service marks, domain
names, know-how, utility models, confidential information and, where relevant,
any and all applications for any such rights, and all and any other industrial
or intellectual property rights subsisting anywhere in the world;
 
Know-how: any know-how, methods, techniques, processes, discoveries, inventions,
specifications, formulae, test results, data and/or other technical information
in the possession and/or control of Strakan and/or Uluru relating to the
Patents;
 
Licence Agreements: means those agreements set out in Schedule 3;
 
Licence Fee: shall have the meaning set out in clause 4.2;
 
Licence Period: the period commencing on the Completion Date and terminating on
the Final Payment Date;
 
Licensed Product: 30g tubes containing 1.2% clindamycin phosphate and 0.5% zinc
acetate;
 
NDA: a new drug licence application (as such term is used under the United
States Federal Food, Drug and Cosmetic Act, as amended from time to time) filed
with the Food and Drug Administration of the United States of America;
 
Patents: the patents and patent applications, short particulars of which are set
out in Schedule 2 and all continuations, continuations-in-part, divisions,
reissues, renewals, extensions and patents granted in respect thereof;
 
Purchase Price: has the meaning set out in clause 4.1;
 
Reserved IP: means the Reserved Trade Marks, the Patents, Know-how, Documents,
and any and all improvements, enhancements and modifications to the Patents
and/or Know how (if any), and all Intellectual Property Rights subsisting in the
foregoing;
 

 
 

--------------------------------------------------------------------------------

 

Reserved Trade Marks: means those registered trade marks and applications for
trade marks set out in Schedule 1 Part 2, together with any unregistered trade
marks for ZINDACLIN owned by Strakan and used by Strakan and/or its licensees
under the terms of the Licence Agreements;
 
Territory: the World;
 
Trade Marks: the Assigned Trade Marks and the Reserved Trade Marks.
 
1.2  
Clause and schedule headings shall not affect the interpretation of this
agreement. References to clauses and schedules are to the clauses and schedules
of this agreement.

 
1.3  
The schedules form part of this agreement and shall have effect as if set out in
full in the body of this agreement. Any reference to this agreement includes the
schedules.

 
1.4  
Unless the context otherwise requires, words in the singular include the plural
and in the plural include the singular and references to one gender shall
include a reference to the other genders.

 
1.5  
A reference to a statute, statutory provision or subordinated legislation is a
reference to it as it is in force from time to time taking account of any
amendment or re-enactment and includes any statute, statutory provision or
subordinate legislation which it amends or re-enacts. A reference to a statute
or statutory provision shall include any subordinate legislation made from time
to time under that statute or statutory provision.

 
1.6  
Any words following the terms including, include, in particular or any similar
expression shall be construed as illustrative and shall not limit the sense of
the words preceding those terms.

 
2  
Assignment of Assigned Trade Marks

 
2.1  
In consideration of the payment of the Purchase Price by Zindaclin to Strakan on
the Completion Date (receipt of which is hereby acknowledged by Strakan),
Strakan hereby assigns to Zindaclin with full title guarantee free from all
liens, equities, charges and encumbrances, all right, title and interest in and
to the Assigned Trade Marks, including:

 
(a)  
all goodwill attaching to the Assigned Trade Marks; and

 
(b)  
the right to sue for infringements whether occurring before or after the date of
this agreement and to benefit from any damages and other remedies obtained as a
result of such action.

 
2.2  
Upon the Completion Date and upon the assignment pursuant to clause 2.1 and the
licence pursuant to clause 3.1 becoming effective, the Existing Licence
Agreement shall automatically terminate and:

 
(a)  
Strakan hereby waives any and all claims, rights and/or remedies (whether in
contract or tort) that it may have against Crawford under such agreement other
than for the royalties due and owing, as set out in Appendix 5 in respect of the
period up to and including 31 May 2010 (and the parties agree that, based on the
sales reports provided to Strakan by Crawford, the amount set out in Appendix 5
represents the full amount of royalties due and owing for the period up to and
including 31 May 2010) plus any royalties due and owing under such agreement in
respect of the period 1 June 2010 up to the Completion Date, and payment of such
royalties shall be in full and final settlement of all claims for royalties due
and owing under the Existing Licence Agreement;

 

 
 

--------------------------------------------------------------------------------

 



 
(b)  
Crawford hereby waives any and all claims and/or rights that it may have against
Strakan and/or Uluru under such agreement.

 
2.3  
Strakan shall be responsible for all registration, maintenance, renewal and all
other fees payable in connection with the Assigned Trade Marks up to the
Completion Date and Zindaclin shall be responsible for all such costs from the
Completion Date.

 
2.4  
Upon the Completion Date, but subject to clause 2.5, Strakan ceases to have any
right, title or interest in or to the Assigned Trade Marks and agrees that it
shall not itself use, or permit any other person to use:

 
(a)  
the Assigned Trade Marks; and/or

 
(b)  
any name, word or logo which incorporates or is confusingly similar to the
Assigned Trade Marks.

 
2.5  
Zindaclin undertakes not to sell, assign, transfer or otherwise dispose of the
Assigned Trade Marks until after payment by Zindaclin of the final payment of
the Licence Fee to Strakan pursuant to clause 4.2.

 
3  
Licence to Reserved IP

 
3.1  
In consideration of payment of the Licence Fee in accordance with clause 4.2,
Strakan (with Uluru’s consent given hereunder) hereby grants to Zindaclin,
subject to the Licence Agreements, from the Completion Date an exclusive,
royalty free licence under the Reserved Trade Marks, the Patents, the Know-how
and the Documents to develop, manufacture, use, sell, supply and otherwise deal
with Licensed Products in the Territory during the Licence Period and to grant a
sub-licence to any other person to do so.

 
3.2  
Uluru and Strakan shall provide to Zindaclin upon the Commencement Date on disk
or such other format as agreed by the parties all Know how and deliver up to
Zindaclin all and any Documents licensed to Zindaclin pursuant to clause 3.1.

 
3.3  
Strakan and Uluru each undertake during the Licence Period not to:

 
(a)  
use the Patents and not to develop, manufacture, use, sell, supply or otherwise
deal with the Licensed Products in the Territory;

 
(b)  
grant a licence to any third party, other than as set out in the Licence
Agreements, to use the Patents or the Reserved Trade Marks or to sell,
distribute or otherwise exploit the Licensed Products in the Territory; and

 
(c)  
directly or indirectly, either on its own or in connection with or on behalf of
any other person, firm or company, develop, manufacture, use, sell or supply or
otherwise deal with any topical product containing zinc and clindamycin for the
treatment of acne which competes with the Licensed Product in the Territory.

 
3.4  
During the Licence Period, Strakan shall continue to prosecute, maintain in
force and renew the Reserved IP at Zindaclin’s cost, provided that:

 
(a)  
the amount that Zindaclin is required to pay in respect of renewals during the
Licence Period shall not exceed the sum of £35,000; and

 

 
 

--------------------------------------------------------------------------------

 



 
(b)  
Strakan agrees to keep Zindaclin informed and consult with Zindaclin in respect
of the prosecution of any of the Reserved IP and will obtain Zindaclin’s consent
prior to incurring any fees in respect of the prosecution of the Reserved IP
(such consent not to be unreasonably delayed).

 
3.5  
Strakan shall pay the relevant prosecution, maintenance and renewal fees
(including its patent and trade mark attorneys’ fees) and invoice Zindaclin,
together with evidence of all fees paid, which invoice Zindaclin shall pay
within fourteen (14) days.  Any unpaid invoices shall bear interest at five (5)
percent per annum from the date payment was due until the date payment is made.

 
3.6  
Strakan shall notify Zindaclin promptly of all significant developments with
respect to any of the Reserved IP and shall, on request, furnish Zindaclin with
copies of all relevant documents and correspondence. On request from Zindaclin,
Strakan shall promptly deliver a report of the Reserved IP clearly setting out
the details of all the Patents and Reserved Trade Marks, the countries in which
they are registered and such other information as Zindaclin reasonably requests
from time to time.

 
3.7  
Strakan shall on demand from Zindaclin produce to Zindaclin evidence of payment
of the renewal fees within fourteen (14) days of payment of such
renewal.  Strakan shall not permit the Patents or Reserved Trade Marks to lapse
or expire without Zindaclin’s prior written consent, such consent not to be
unreasonably delayed.

 
3.8  
Upon the grant of the licence pursuant to clause 3.1, the Licence Agreements
will be novated from Strakan to Crawford materially upon the agreed terms set
out in Appendix 1 (save as set out in clause 3.8(c) below) and Strakan agrees:

 
(a)  
to execute the relevant novation agreements;

 
(b)  
to procure that Kanford BV and Strakan Group Limited both execute the novation
agreement in respect of the Licence Agreement to which they are a party;

 
(c)  
to use commercially reasonable endeavours to procure that the licensee to the
Licence Agreement enters into a novation agreement materially upon the terms set
out in Appendix 1  and, in respect of Laboratorios Biosintetica, to use
commercially reasonable endeavours to procure that Laboratorios Biosintetica
enters into a novation agreement materially upon the terms set out in Appendix
7, and Strakan shall deliver to Crawford the executed novation agreements at no
cost to Crawford; and

 
(d)  
not to terminate, or vary or materially amend any of the terms of any of the
Licence Agreements prior to their novation to Crawford without the prior written
consent of Crawford, such consent not to be unreasonably delayed.

 
3.9  
In the event that any of the Licence Agreements are not novated to Crawford
pursuant to clause 3.8:

 
(a)  
Strakan will promptly on request assign the benefit of and all rights under such
Licence Agreements to Crawford; and

 

 
 

--------------------------------------------------------------------------------

 



 
(b)  
unless and until such Licence Agreements are novated or assigned to Crawford,
Strakan shall hold any monies, rights or other benefits received under such
Licence Agreements as trustee for Crawford and shall give such assistance as
Crawford may reasonably require to enable Crawford to enforce its rights under
such Licence Agreements (subject to payment of Strakan’s out-of-pocket expenses,
including any reasonable attorney’s fees, subject to obtaining Crawford’s prior
written consent before incurring any such fees), including assisting Crawford in
obtaining payment of any monies due pursuant to the Licence Agreements.

 
4  
Payment

 
4.1  
Zindaclin shall pay to Strakan and Uluru (50% each) upon the Completion Date the
sum of US$100,000 (receipt of which Strakan and Uluru hereby acknowledge) in
consideration of the execution of this Agreement and the assignment of the
Assigned Trade Marks (Purchase Price), such payment to be satisfied in cash,
payable by bank transfer to Strakan and Uluru’s nominated bank accounts (as
specified in Appendix 4).

 
4.2  
In consideration of the licence to use the Reserved IP, Zindaclin shall pay to
Strakan and Uluru (50% each) the sum of US$2,000,000 (Licence Fee), payable by
bank transfer to Strakan’s and Uluru’s nominated bank accounts (specified on the
relevant invoice) as follows:

 
(a)  
the sum of US$500,000 in cash on the Completion Date (receipt of which Strakan
and Uluru hereby acknowledge);

 
(b)  
two further payments, each of US$250,000, in cash on 1 September 2010 and 1
November 2010;

 
(c)  
the sum of US$500,000 in cash on the anniversary of the Completion Date; and

 
(d)  
a final payment of US$500,000 on the second anniversary of the Completion Date,

 
in each case subject to the delivery of an invoice for such appropriate sums
from Strakan and Uluru to Zindaclin.
 
4.3  
Zindaclin may, at its sole discretion, make payment of the Licence Fee prior to
the second anniversary of the Completion Date.

 
4.4  
In addition to the payments set out in clauses 4.1 and 4.2, in the event that
the Zindaclin NDA is approved by the Federal Food and Drug Administration of the
United States of America, Zindaclin shall make an additional payment of
US$3,000,000 to Strakan and Uluru (50% each) within thirty (30) days of receipt
of confirmation of such approval by Zindaclin.  Zindaclin shall use commercially
reasonable endeavours to obtain the Zindaclin NDA approval and shall update
Strakan and Uluru in writing (including by email) on its progress in that regard
on a six (6) monthly basis. The obligation to provide this update shall continue
for five (5) years from the Completion Date.

 
4.5  
In the event that Zindaclin fails to pay any of the instalments of the Licence
Fee above within thirty (30) days of the due date for payment pursuant to clause
4.2 and following receipt of an appropriate invoice, then Strakan and Uluru may
on ten (10) days written notice terminate this agreement, provided that
Zindaclin does not make the payment due within that ten (10) day period. Should
Zindaclin during the notice period make payment of the relevant part of the
Licence Fee due, Strakan and Uluru shall automatically be deemed to have
withdrawn its notice of termination.

 

 
 

--------------------------------------------------------------------------------

 



 
4.6  
In the event that Zindaclin fails to pay the Licence Fee in accordance with
clause 4.2 then, subject to clause 4.5, Strakan and Uluru shall have the option
to re-purchase the Assigned Trade Marks from Zindaclin upon payment of the sum
of an aggregate of $100,000 by Strakan and Uluru to Zindaclin.

 
4.7  
In the event that Zindaclin fails to pay the Licence Fee in accordance with
clause 4.2 and Strakan and Uluru terminate this agreement in accordance with
clause 4.5, the Existing Licence Agreement shall automatically be deemed to take
effect from the date of such termination upon the terms and conditions contained
therein, as amended by the deed of amendment to the Existing Licence Agreement
appended to this agreement in Appendix 6.

 
4.8  
Other than as set out in this clause 4, Zindaclin shall not be liable to make
any further payments to Strakan or Uluru in respect of the assignment of the
Assigned Trade Marks pursuant to clause 2.1, the licence of the Reserved IP
pursuant to clause 3.1 and the assignment of the Reserved IP pursuant to clause
5.2.

 
5  
Assignment of Reserved IP

 
5.1  
Strakan shall deliver up to Zindaclin on the Completion Date:

 
(a)  
all registration and renewal documents relating to the Assigned Trade Marks;

 
(b)  
all registration and renewal documents for the Patents and Reserved Trade Marks;

 
(c)  
all duly executed, but undated, assignments, forms and such other documents
necessary or desirable for the purpose of transferring legal title in and to the
Reserved IP in each relevant territory to Zindaclin in order to give effect to
the assignment in clause 5.2; and

 
(d)  
a legal charge in the agreed form duly executed by Strakan, Zindaclin and
Crawford over the Reserved IP,

 
and all documents provided to Zindaclin pursuant to clause 5.1(b) and (c) shall
be held in escrow in accordance with clause 6.1.
 
5.2  
Upon payment by Zindaclin of the final payment of the Licence Fee, Strakan and
Uluru (together the Assigning Parties) each hereby automatically assign with
effect from the Final Payment Date to Zindaclin with full title guarantee free
from all liens, equities, charges and encumbrances, all right, title and
interest in and to the Reserved IP, including:

 
(a)  
all goodwill attaching to the Reserved Trade Marks; and

 
(b)  
the right to sue for infringements whether occurring before or after the date of
such assignment and to benefit from any damages and other remedies obtained as a
result of such action.

 
6  
 Escrow

 
6.1  
Within five (5) Business Days of the Completion Date, the Assigning Parties
shall each deposit the Escrow Documents in escrow with the Escrow Agent for the
full term of the Licence Period.

 
6.2  
Within five (5) days of payment of the final instalment of the Licence Fee
pursuant to clause 4.2(d), Zindaclin and Strakan shall each provide written
notice to the Escrow Agent that the Licence Fee has been paid and instruct the
Escrow Agent to release the Escrow Documents relating to the Reserved IP.

 

 
 

--------------------------------------------------------------------------------

 



 
7  
Confidentiality

 
7.1  
Each party shall:

 
(a)  
keep confidential and shall not use any Confidential Information of another
party for a purpose other than the performance of its obligations under this
agreement;

 
(b)  
not disclose Confidential Information of another party to any person without the
prior written consent of the relevant party; and

 
(c)  
only disclose the Confidential Information of another party to those of its
officers, employees, agents and contractors to whom, and to the extent which,
such disclosure is necessary for the purposes contemplated under this agreement
and provided that all such personnel have agreed in writing on terms no less
onerous than those contained in this agreement to keep such Confidential
Information secret and confidential.

 
7.2  
The provisions of clause 7.1 shall not apply to information that:

 
(a)  
was known or available on a non-confidential basis to the receiving party before
it was disclosed to it by the disclosing party;

 
(b)  
is or becomes generally available to the public (otherwise than through a breach
of this clause 7);

 
(c)  
the parties agree in writing is not confidential or may be disclosed; or

 
(d)  
the receiving party is required to disclose by law, court order or any
governmental or regulatory authority provided that, to the extent it is legally
permitted to do so, it gives the disclosing party as much notice of such
disclosure as possible and takes into account the reasonable requests of the
disclosing party in relation to the content of such disclosure.

 
7.3  
The provisions of this clause 7 shall remain in force notwithstanding expiry or
earlier termination of this agreement.

 
8  
Infringement of Reserved IP

 
8.1  
Strakan and Uluru shall each notify Zindaclin as soon as they become aware of
any actual or threatened infringement of any of the Reserved IP during the
Licence Period (“IP Infringement”). On service of such notice or otherwise upon
Zindaclin becoming aware of such infringement, Zindaclin shall at its cost and
expense take such action as it deems fit (acting reasonably) to prevent such IP
Infringement and shall notify the owner(s) of the affected Reserved IP (being
Strakan or Uluru or both, as applicable) as soon as reasonably possible and, in
any event, within 30 days of service of such notice as to what action it
proposes to take. Strakan and/or Uluru shall each give such assistance to
Zindaclin in respect thereof as Zindaclin reasonably requests (including joining
as joint claimant in respect of any legal proceedings), provided that Zindaclin
reimburses Strakan and/or Uluru in respect of the costs that Strakan or
Uluru  reasonably incurs in giving such assistance.  Unless the parties agree
otherwise, any damages recovered by Zindaclin shall be retained by Zindaclin.

 
9  
Warranties

 
9.1  
Strakan warrants that:

 
(a)  
it is the sole legal and beneficial owner of the Trade Marks;

 

 
 

--------------------------------------------------------------------------------

 



 
(b)  
the list of trade marks in Schedule 2 is a complete list of all the registered
trade marks for “ZINDACLIN” owned by Strakan and, so far as Strakan is aware,
and/or used by its licensees;

 
(c)  
all application, registration and renewal fees in respect of each of the Trade
Marks have been paid as at the date of this agreement and in the case of the
Reserved Trade Marks, will, subject to the provisions of clause 3.4, be paid up
to the date of assignment of the relevant Trade Mark to Zindaclin;

 
(d)  
the use of the Trade Marks by Zindaclin will not, so far as Strakan is aware
(having made enquiries of the licensees under the Licence Agreements) infringe
the Intellectual Property Rights or other proprietary rights of a third party in
the country or countries covered by the Licence Agreements and such other
countries of the Territory where the relevant Trade Marks are registered;

 
(e)  
other than the Licence Agreements, it has not assigned or granted any licences
to any third party to use any of the Trade Marks;

 
(f)  
there has not been, and it is not aware of, any infringement or any challenge to
the validity of any of the Trade Marks or of anything that might render any of
the Trade Marks invalid or prevent any of the Trade Marks being registered;

 
(g)  
the list of patents in Schedule 2 is a complete and accurate list of all the
patents owned by Strakan and/or Uluru, as the case may be, in respect of the
zinc compound sold and marketed under the name “Zindaclin”;

 
(h)  
all application, registration and renewal fees in respect of each of the Patents
have been paid as at the date of this agreement and will be paid, subject to
clause 3.4, up to the date of assignment of the Patents to Zindaclin;

 
(i)  
the use of the Patents and Know how will not, so far as it is aware (having made
enquiries of the licensees under the Licence Agreements), infringe the
Intellectual Property Rights or other proprietary rights of a third party in the
country or countries covered by the Licence Agreements and such other countries
of the Territory where the Patents are granted;

 
(j)  
it is not aware (having made enquiries of the licensees under the Licence
Agreements) of any third party rights in the country or countries covered by the
Licence Agreements and such other countries in which the Patents are registered
which will be infringed by the manufacture, importation, promotion, marketing,
use, distribution and sale of the Licensed Product in such countries;

 
(k)  
other than the Licence Agreements, it has not assigned or granted any licences
to any third party to use any of the Patents or Know how and will not do so
during the Licence Period;

 
(l)  
there has not been, and it is not aware of, any infringement or any challenge to
the validity of any of the Patents or, so far as it is aware, of anything that
might render any of the Patents invalid or prevent any of the Patents proceeding
to grant; and

 
(m)  
it has delivered to Zindaclin copies of all the Licence Agreements and all
available files, records, correspondence and documents relating thereto.

 
9.2  
Strakan and Uluru each warrant, severally, and not jointly and severally, that
they are the sole legal and beneficial owners of the Patents, as set out in
Schedule 2 and the Know how.

 

 
 

--------------------------------------------------------------------------------

 



 
9.3  
Uluru warrants that:

 
(a)  
so far as it is aware, the list of patents in Schedule 2 is a complete and
accurate list of all the patents owned by Strakan and/or Uluru, as the case may
be, in respect of the zinc compound sold and marketed under the name
“Zindaclin”;

 
(b)  
it has not received notification that the use of any of the Patents and/or Know
how infringes the Intellectual Property Rights or other proprietary rights of a
third party in the country or countries covered by the Licence Agreements and
such other countries of the Territory in which the Patents are granted;

 
(c)  
other than the Zinc Compound Licence Agreement, it has not assigned or granted
any licences to any third party to use any of the Patents or Know how and will
not do so during the Licence Period; and

 
(d)  
it has the requisite corporate power and authority to execute and deliver this
agreement and to perform its obligations hereunder and no consent or other
agreement is necessary for it to perform its obligations hereunder.

 
9.4  
Zindaclin warrants that it has the requisite corporate power and authority to
execute and deliver this agreement and to perform its obligations hereunder and
no consent or other agreement is necessary for it to perform its obligations
hereunder.

 
9.5  
(a) Strakan shall indemnify Zindaclin against all liabilities, costs, expenses,
damages or losses (excluding any indirect consequential losses, loss of profit,
loss of reputation) and all interest, penalties and legal and other professional
costs and expenses (each a Claim) suffered or incurred by Zindaclin, including
any Claim brought by Crawford against Zindaclin, arising out of or in connection
with a breach of any of the warranties in clause 9.1 and 9.2 up to an amount not
exceeding the sum actually paid by Zindaclin to Strakan under this agreement and
provided that any individual claim exceeds $10,000 and shall be brought within
twelve (12) months from the due date of the final payment of the Licence Fee,
thereafter this clause 9.5(a) shall cease to have effect.

 
 
(b) Uluru shall indemnify Zindaclin against all Claims suffered or incurred by
Zindaclin, including any Claim brought by Crawford against Zindaclin, arising
out of or in connection with a breach of any of the warranties by Uluru in
clause 9.2 and 9.3 up to an amount not exceeding the sum actually paid by
Zindaclin to Uluru under this agreement and provided that any individual claim
exceeds $10,000 and shall be brought within twelve (12) months from the due date
of the final payment of the Licence Fee, thereafter this clause 9.5(b) shall
cease to have effect.

 
9.6  
Strakan shall indemnify Zindaclin and Crawford against any and all liabilities,
costs, expenses, damages or losses and all Claims suffered or incurred by
Zindaclin or Crawford as a result of a claim made under or in connection with
any indemnity provided by Strakan or any member of its Group in any of the
Licence Agreements prior to execution of the relevant Novation Agreement.

 
9.7  
Zindaclin shall indemnify each of Strakan and Uluru against all liabilities,
costs, expenses, damages or losses (excluding any indirect consequential losses,
loss of profit, loss of reputation) and all Claims suffered or incurred by
Strakan or Uluru arising out of or in connection with a breach of the warranty
in clause 9.4 up to an amount not exceeding the sum actually paid by Zindaclin
under this agreement and provided that any individual claim exceeds $10,000 and
shall be brought within twelve (12) months from the due date of final payment of
the Licence Fee, thereafter this clause 9.7 shall cease to have effect.

 

 
 

--------------------------------------------------------------------------------

 



 
10  
Assignment and other dealings

 
10.1  
Strakan and Uluru shall not without the prior written consent of
Zindaclin  assign, transfer, mortgage, charge or otherwise deal in any other
manner with any of its obligations under this agreement. Strakan and Uluru may
at any time and without the consent of Zindaclin, assign, transfer, mortgage,
charge or otherwise deal in any other manner with any or all of its rights under
this agreement.

 
10.2  
Zindaclin shall not without the prior written consent of Strakan and Uluru
assign, transfer, mortgage, charge or otherwise deal in any other manner with
any of its obligations under this agreement. Subject to clause 10.3, Zindaclin
may at any time and without the consent of Strakan or Uluru, assign, transfer,
mortgage, charge or otherwise deal in any other manner with any or all of its
rights under this agreement.

 
10.3  
Until payment by Zindaclin of the amount due pursuant to clause 4.4 or until the
expiry of five (5) years from the Completion Date, whichever occurs sooner,
Zindaclin shall not without the prior written consent of Strakan and Uluru (such
consent not to be unreasonably delayed) license, assign or transfer the US
patent application number 10/432,848 or any patent resulting therefrom or US
Zindaclin trade mark number 826,238 provided that any such licensee, assignee or
transferee shall be obliged in writing for the benefit of Strakan and Uluru to
assume the obligation to make the payment due on NDA approval pursuant to clause
4.4. If Strakan and/or Uluru fail to provide such consent within ten (10)
Business Days of Zindaclin’s request, the consent of the relevant party shall be
deemed to have been given. In the event that Strakan and/or Uluru has a
receiver, administrator, administrative receiver, trustee or similar officer
appointed over it or of any or all of its assets, Zindaclin shall not be
required to obtain consent of the affected party pursuant to this clause 10.3.
Zindaclin may at any time and without the consent of Strakan or Uluru mortgage
or charge its rights in respect of the US patent application 10/432,848 and any
patent resulting therefrom and US Zindaclin trade mark number 826,238 to any
unaffiliated third party in connection with an arms-length transaction or to any
unaffiliated person or entity providing finance to Zindaclin in an arms-length
transaction. Zindaclin may only with the consent of Strakan or Uluru mortgage or
charge its rights in respect of the US patent application 10/432,848 and any
patent resulting therefrom and US Zindaclin trade mark number 826,238 to any
affiliated person or entity providing finance to Zindaclin in an arms-length
transaction.

 
10.4  
Zindaclin may, at its own cost, record the licence granted to it in clause 3 in
the relevant registries in the Territory.

 
10.5  
Strakan and/or Uluru shall provide reasonable assistance, at Zindaclin’s cost,
to enable Zindaclin to comply with clause 10.4.

 
11  
Further assurance

 
11.1  
At its own expense each party shall, as may reasonably be required, perform (or
shall procure that any necessary third party shall perform), such acts and
things, and execute and deliver (or procure that any third party executes and
delivers) all further documents required for the purpose of giving full effect
to this agreement, including to effect the assignments of the Patents set out in
Schedule 2 and to vest in Zindaclin the full benefit of the right, title and
interest assigned to Zindaclin under this agreement, including but not limited
to the registration of Zindaclin as applicant for or proprietor of the Assigned
Trade Marks and, upon the assignment of the Reserved IP pursuant to clause 5.2,
of the Patents and the Reserved Trade Marks.

 

 
 

--------------------------------------------------------------------------------

 



 
12  
Waiver

 
No failure or delay by a party to exercise any right or remedy provided under
this agreement or by law shall constitute a waiver of that or any other right or
remedy, nor shall it preclude or restrict the further exercise of that or any
other right or remedy. No single or partial exercise of such right or remedy
shall preclude or restrict the further exercise of that or any other right or
remedy.
 
13  
Entire agreement

 
13.1  
This agreement and the documents referred to in it constitute the whole
agreement between the parties and supersede any previous agreement between the
parties relating to its subject matter.

 
13.2  
Each of the parties acknowledges that, in entering into this agreement, it has
not relied on, and shall have no right or remedy in respect of, any statement,
representation, assurance or warranty (whether negligently or innocently made)
other than as expressly set out in this agreement.

 
13.3  
Nothing in this clause shall limit or exclude any liability for fraud.

 
14  
Variation

 
No variation of this agreement shall be effective unless it is in writing and
signed by the parties (or their authorised representatives).
 
15  
Severance

 
15.1  
If any court or competent authority finds that any provision of this agreement
(or part of any provision) is invalid, illegal or unenforceable, that provision
or part-provision shall, to the extent required, be deemed to be deleted, and
the validity and enforceability of the other provisions of this agreement shall
not be affected.

 
15.2  
If any invalid, unenforceable or illegal provision of this agreement would be
valid, enforceable and legal if some part of it were deleted the parties shall
negotiate in good faith to amend such provision such that, as amended, it is
legal, valid and enforceable, and, to the greatest extent possible, achieves the
parties' original commercial intention.

 
16  
Counterparts

 
This agreement may be executed in any number of counterparts, each of which when
executed and delivered shall constitute an original of this agreement, but all
the counterparts shall together constitute the same agreement. No counterpart
shall be effective until each party has executed at least one counterpart.
 
17  
Third party rights

 
17.1  
No person other than a party to this agreement, and their respective successors
and permitted assigns, shall have any rights to enforce any term of this
agreement.

 
17.2  
Crawford is only a party to this agreement for the purpose of clause 2.2 and to
enforce its rights under clause 3.9 and 9.6. In the event that Crawford enforces
its rights against Strakan under such clauses, Zindaclin agrees not to make a
claim against Strakan in respect of the losses or damages of Crawford pursuant
to such clauses.

 

 
 

--------------------------------------------------------------------------------

 



 
18  
No partnership or agency

 
Nothing in this agreement is intended to, or shall be deemed to, establish any
partnership or joint venture between the parties, constitute either party the
agent of the other party, nor authorise either party to make or enter into any
commitments for or on behalf of the other party.
 
19  
Force majeure

 
Neither party shall be in breach of this agreement nor liable for delay in
performing, or failure to perform, any of its obligations under this agreement
if such delay or failure results from events, circumstances or causes beyond its
reasonable control, and in such circumstances the affected party shall be
entitled to a reasonable extension of the time for performing such obligations,
provided that if the period of delay or non-performance continues for  three (3)
months, the party not affected may terminate this agreement by giving 14 days'
written notice to the other party.
 
20  
Notices

 
20.1  
Any notice required to be given under this agreement shall be in writing and
shall be delivered personally, or sent by pre-paid first-class post or recorded
delivery or by commercial courier, to each party required to receive the notice
at its address as set out below:

 
(a)  
Strakan: FAO: Legal Department

Strakan International Limited
Galabank Business Park
Galashiels
TD1 1QH
UK
Tel: +44 (0) 1896 664000
Email: legaladmin@prostrakan.com


(b)  
Uluru:FAO: Kerry P. Gray

Chief Executive Officer
4452 Beltway Drive
Addison
Texas 75001
United States of America
Tel: +1 214-905-5145
Email: kgray@uluruinc.com


(c)  
Zindaclin: FAO: Richard Anderson

 
Chief Executive Officer

 
Zindaclin Limited

 
Cheshire House

 
164 Main Road

 
Goostrey

 
Crewe

 
Cheshire, CW4 8JP

 
Tel: +44 (0) 1477 537596

 
Email: Richard.Anderson@crawfordpharma.com



or as otherwise specified by the relevant party by notice in writing to each
other party.
 

 
 

--------------------------------------------------------------------------------

 



 
20.2  
Any notice shall be deemed to have been duly received:

 
(a)  
if delivered personally, when left at the address and for the contact referred
to in this clause; or

 
(b)  
if sent by pre-paid first-class post or recorded delivery, on the second
Business Day after posting; or

 
(c)  
if delivered by commercial courier, on the date and at the time that the
courier's delivery receipt is signed.

 
20.3  
A notice required to be given under this agreement shall not be validly given if
sent by e-mail.

 
20.4  
The provisions of this clause 20 shall not apply to the service of any
proceedings or other documents in any legal action.

 
21  
Governing law and jurisdiction

 
21.1  
This agreement and any dispute or claim arising out of or in connection with it
or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with the law of England
and Wales.

 
This agreement has been entered into on the date stated at the beginning of it.
 

 
 

--------------------------------------------------------------------------------

 

Schedule 1
 
Trade Marks






Part 1 – Assigned Trade Marks
 
MARK
 
COUNTRY
 
STATUS
APPLICATION/
REGISTRATION
NUMBER
APP.
DATE
REG.
DATE
ZINDACLIN
 
 
European Community
Registered
1721745
23/06/2000
23/06/2000
ZINDACLIN
Madrid Protocol
 
Designating:
 
Croatia
Russia
Turkey
United States
Registered
 
 
 
 
Protected
Protected
Protected
Protected
826238
31/03/2004
31/03/2004
ZINDACLIN
 
United Kingdom
Registered – renewal instructed
2236795
23/06/2000
23/06/2000
ZINDACLINE
France
Registered
23184061
18/09/2002
18/09/2002



Part 2 – Reserved Trade Marks
 
MARK
 
COUNTRY
 
STATUS
APPLICATION/
REGISTRATION
NUMBER
APP.
DATE
REG.
DATE
ZINDACLIN
Canada
Registered
TMA690127
22/06/2004
19/06/2007
ZINDACLIN
Hong Kong
Registered
300148419
28/01/2004
28/01/2004
ZINDACLIN
India
Pending
 
 
1589379
10/08/2007
 
ZINDACLIN
Israel
Registered
171763
28/04/2004
08/02/2006
ZINDACLIN
Korea (South)
Registered
569534
30/09/2002
22/12/2003
ZINDACLIN
in Korean
Korea
(South)
Registered
569533
30/09/2002
22/12/2003
ZINDACLIN
Madrid Protocol
 
Designating:
 
Australia
China
Japan
Morocco
Singapore
Registered
 
 
 
 
Protected
Protected
Protected
Protected
Protected
826238
31/03/2004
31/03/2004
ZINDACLIN
Malaysia
Registered
2004/01588
12/02/2004
12/02/2004
ZINDACLIN
New Zealand
Registered
710663
05/04/2004
28/01/2004
ZINDACLIN
Switzerland
Registered
499520
06/03/2002
06/03/2002
ZINDACLIN
Taiwan
Registered
1140244
11/02/2004
16/02/2005




 
 

--------------------------------------------------------------------------------

 

Schedule 2
Patents


COUNTRY
NAME OF PATENT HOLDER
APPLICATION NO.
GRANT NO.
APPLICATION DATE
GRANT DATE
STATUS
Australia
Strakan International Limited
2002223091
2002223091
28/11/2001
14/12/2006
Granted
Austria
Strakan International Limited
01998353.5
E 321560
28/11/2001
29/03/2006
Granted
Belgium
Strakan International Limited
01998353.5
1347765
28/11/2001
29/03/2006
Granted
Brazil
Strakan International Limited 
PI0115727-2
 
28/11/2001
 
Pending
Canada
Strakan International Limited
2,429,205
 
28/11/2001
 
Pending
Croatia
Strakan International Limited
P20030433
P20030433
28/11/2001
16/10/2007
Granted
Cyprus
Strakan International Limited
01998353.5
1347765
28/11/2001
29/03/2006
Granted
Czech Republic
Strakan International Limited 
PV2003-1491
 
28/11/2001
 
Pending
Denmark
Strakan International Limited
01998353.5
1347765
28/11/2001
29/03/2006
Granted
Finland
Strakan International Limited
01998353.5
1347765
28/11/2001
29/03/2006
Granted
France
 
Strakan International Limited
01998353.5
1347765
28/11/2001
29/03/2006
Granted
Germany
Strakan International Limited
01998353.5
601 18 441.6
28/11/2001
29/03/2006
Granted
Greece
Strakan International Limited
01998353.5
3058203
28/11/2001
29/03/2006
Granted
Hong Kong
Strakan International Limited
04102115.2
HK1059218
28/11/2001
03/11/2006
Granted
Hungary
Strakan International Limited 
P0400520
 
28/11/2001
 
Pending
Ireland
Strakan International Limited
01998353.5
1347765
28/11/2001
29/03/2006
Granted
Israel
Strakan International Limited
152,720
152720
28/11/2001
07/04/2008
Granted
Italy
Strakan International Limited
01998353.5
027591BE/2006
28/11/2001
29/03/2006
Granted
Japan
Strakan International Limited 
2002-545709
4272425
28/11/2001
06/03/2009
Granted
Luxembourg
Strakan International Limited
01998353.5
1347765
28/11/2001
29/03/2006
Granted
Mexico
Strakan International Limited
PA/a/2003/004733
 
28/11/2001
 
Pending
Monaco
Strakan International Limited 
01998353.5
1347765
28/11/2001
29/03/2006
Granted
Netherlands
Strakan International Limited
01998353.5
1347765
28/11/2001
29/03/2006
Granted
New Zealand
Strakan International Limited
526170
526170
28/11/2001
11/05/2006
Granted
Poland
Strakan International Limited
P362279
 
28/11/2001
 
Pending
Portugal
Strakan International Limited
01998353.5
1347765
28/11/2001
29/03/2006
Granted
Republic of Korea
Strakan International Limited 
10-2002-7013077
10-0629326
28/11/2001
21/09/2006
Granted



Cont’d…

 
 

--------------------------------------------------------------------------------

 



COUNTRY
NAME OF PATENT HOLDER
APPLICATION NO.
GRANT NO.
APPLICATION DATE
GRANT DATE
STATUS
Russian Federation
Strakan International Limited 
 
2003119158
2277419
28/11/2001
10/06/2006
Granted
Slovakia
Strakan International Limited 
PV 632-2003
 
28/11/2001
 
Pending
South Africa
Strakan International Limited
2003/5012
2003/5012
28/11/2001
26/04/2005
Granted
Spain
Strakan International Limited
01998353.5
1347765
28/11/2001
29/03/2006
Granted
Sweden
Strakan International Limited
01998353.5
1347765
28/11/2001
29/03/2006
Granted
Switzerland
Strakan International Limited
01998353.5
1347765
28/11/2001
29/03/2006
Granted
Turkey
Strakan International Limited 
01998353.5
1347765
28/11/2001
29/03/2006
Granted
United Kingdom
Strakan International Limited
01998353.5
1347765
28/11/2001
29/03/2006
Granted
USA
Strakan International Limited
10/432,848
 
28/11/2001
 
Pending



 
 -
Assignments from Kanford BV to SIL filed with the Brazilian, Korean and
Slovakian Patent Offices, dated 26 October 2009, 3 March 2010 and 3 August 2009
respectively.  Recordal of the assignments at the respective Patent Offices is
pending

 
 -
Assignments from Kanford BV and Access Pharmaceuticals, Inc to SIL filed with
the Czech, Hungarian and Japanese Patent Offices, dated 14 January 2009, 16
December 2008 and 15 March 2010  respectively.  Recordal of the assignments at
the respective Patent Offices is pending

 
 -
Assignments from Access Pharmaceutical, Inc. to SIL filed with the Monacan,
Russian and Turkish Patent Offices on 23 February 2010, 12 November 2008 and 19
November 2009 respectively.  Recordal of the assignments at the respective
Patent Offices is pending

 


 



 
 

--------------------------------------------------------------------------------

 

Schedule 3


Licence Agreements




1.  
Agreement between Strakan International Limited and GenePharm Australasia Ltd
(assigned from Epitan Pharmaceuticals Pty Limited on 30 September 2006) dated 16
July 2004.



2.  
Agreement between Strakan International Limited and Laboratorios Biosintetica
dated 22 December 2003



3.  
Agreement between Kanford BV (1), Strakan Group Limited (2) and Hyun Dai Pharm.
Ind. Co. Ltd. (3), dated 23 December 2002



4.  
Agreement between Strakan International Limited and Industrial Farmaceutica
Cantabria S.A. dated 26 July 2005



5.  
Agreement between Strakan International Limited (1), Orient Europharma Co. Ltd
(2) and Cyntec Co. Ltd (3) dated 5 February 2004



6.  
Agreement between Strakan International Limited and Dankos Laboratories Tbk (now
PT Kalbe Farma Tbk) dated 10 November 2003



7.  
Agreement between Strakan International Limited and Taro International Limited
dated 5 January 2005






 
 

--------------------------------------------------------------------------------

 

Appendix 1
 
Form of Novation Agreement









DATED         [   ] 2010










STRAKAN INTERNATIONAL LIMITED




and




CRAWFORD HEALTHCARE LIMITED




and




[SUBLICENSEE]


                                                   












NOVATION AGREEMENT













 
 

--------------------------------------------------------------------------------

 



 
NOVATION AGREEMENT
 
 
DATE             [   ] 2010
 
PARTIES
 
(1)  
STRAKAN INTERNATIONAL LIMITED (the "Company") (incorporated in Bermuda and
registered in Scotland under company number F000906) with its principal place of
business at Galabank Business Park, Galashiels, TD1 1QH, UK (the "Transferor");

 
(2)  
CRAWFORD HEALTHCARE LIMITED (incorporated and registered in England under
company registration number 03262015, the registered office of which is at
25 Cheshire House, 164 Main Road, Goostrey, Crewe, Cheshire, CW4 8JP, UK (the
"Transferee"); and

 
(3)  
[SUBLICENSEE], (incorporated and registered in [   ] under company number [   ])
the registered office of which is at [      ] (the "Continuing Party").

 
RECITALS
 
(A)  
This Novation Agreement is supplemental to the existing [distribution] agreement
dated [   ] between the Transferor and the Continuing Party (the “Agreement”).

 
(B)  
Pursuant to an agreement dated [    ] 2010 entered into between (1) the
Transferor, (2) Uluru, Inc. and (3) Zindaclin Limited (the "Acquisition and
Licence Agreement"), the Transferor, Uluru, Inc. and Zindaclin Limited
(“Zindaclin”) have agreed to the sale to Zindaclin of certain assets of the
Transferor and Uluru, Inc, including the intellectual property licensed to the
Continuing Party under the Agreement.

 
(C)  
Zindaclin is a member of the same Group as the Transferee. With effect on and
from the date of completion of the Acquisition and Licence Agreement (the
“Effective Date”), the Transferee shall have an exclusive licence to the assets
transferred to Zindaclin under the Acquisition and Licence Agreement.

 
(D)  
The Transferor wishes to assign and transfer all of its rights, privileges,
duties, obligations and liabilities arising out of the Agreement to the
Transferee with effect on and from the Effective Date.

 
(E)  
With effect on and from the Effective Date the Transferor wishes to be released
from, and the Transferee wishes to assume and perform, all the obligations of
the Transferor under or in respect of the Agreement.

 
(F)  
The Continuing Party gives its consent to the assignment, transfer and
assumption referred to in Recitals (D) and (E) above taking place.

 
1.  
DEFINITIONS AND INTERPRETATION

 
 
1.1
Except where the context otherwise requires, expressions defined in the
Agreement shall have the same meanings when used in this Novation Agreement.

 
 
1.2
Words importing the singular only shall import the plural and vice versa.

 


1.3
References to “Group” mean in relation to a company, that company, any
subsidiary or holding company from time to time of that company or of a holding
company of that company and references to “holding company” and “subsidiary” are
as defined in section 1159 of the Companies Act 2006.



2.  
NOVATION OF THE AGREEMENT

 
 
2.1
As from the Effective Date, the Transferor unconditionally and irrevocably
releases and discharges the Continuing Party from further performance or
discharge of the obligations and liabilities of the Continuing Party owed to the
Transferor under the Agreement and from all future claims and demands in respect
of the Agreement.

 
 
2.2
As from the Effective Date, the Transferee accepts the liability of the
Transferor under the Agreement and undertakes with the Continuing Party to
observe and perform all the obligations and to discharge all the liabilities of
the Transferor arising under the Agreement and shall be bound by the terms of
the Agreement in every way as if the Transferee had at all times been a party to
the Agreement in place of the Transferor.

 
 
2.3
The Continuing Party unconditionally and irrevocably releases and discharges the
Transferor from further performance or discharge of the obligations and
liabilities of the Transferor owed to the Continuing Party under the Agreement
and from all future claims and demands in respect of the Agreement as from the
Effective Date and accepts the liability of the Transferee to undertake such
performance or discharge pursuant to clause 2.2 of this Novation Agreement in
lieu of the liability of the Transferor.

 
 
2.4
The Continuing Party agrees to be bound by the terms and conditions of the
Agreement in every way as if the Transferee and the Continuing Party had always
been named as parties to the Agreement, and accordingly the Continuing Party
acknowledges and agrees that the Transferee shall have the right to enforce the
Agreement and pursue all future claims and demands by the Transferor in respect
of the Agreement as from the Effective Date.

 
 
2.5
Nothing in this Novation Agreement shall operate to discharge the Continuing
Party or the Transferor from any liability or affect or prejudice any claim or
demand which either the Transferor or the Continuing Party may have against the
other in respect of matters arising prior to the Effective Date.

 


 
3.  
TRANSFEREE'S ACKNOWLEDGEMENTS

 
 
3.1
The Transferee agrees to indemnify the Transferor (on a full indemnity basis)
from and against all actions, proceedings, claims and demands which may be
brought or made against the Transferor and all losses and properly incurred
costs which the Transferor may incur or sustain arising from the failure of the
Transferee to comply with its obligations under this Novation Agreement.

 
 
3.2
The Transferor agrees to indemnify the Transferee (on a full indemnity basis)
from and against all actions, proceedings, claims and demands which may be
brought or made against the Transferee and all losses and properly incurred
costs which the Transferee may incur or sustain arising from the failure of the
Transferor to comply with the terms of the Agreement prior to the Effective
Date.

 
 
3.3
The Transferee and Transferor each acknowledge that no representation, warranty
or condition, express or implied is given by or on behalf of the other or their
respective officers, staff, employees or agents in relation to this letter.

 
 
4.  
COUNTERPARTS

 
 
This Novation Agreement may be executed in one or more counterparts each of
which shall be deemed to be an original but all of which shall constitute one
and the same instrument.
 
 
5.  
ENTIRE AGREEMENT

 
 
The terms and conditions of this Novation Agreement represent the entire
agreement between the parties relating to the novation of the Agreement and
except as expressly amended by this Novation Agreement all the terms and
conditions of the Agreement remain in full force and effect.
 
 
6.  
LAW AND JURISDICTION

 
 
6.1
This Novation Agreement, and all disputes or claims arising out of or in
connection with it, shall be governed by and construed in accordance with
English law.

 
 
6.2
The parties to this Novation Agreement irrevocably and unconditionally agree
that the High Court of Justice in England shall have exclusive jurisdiction in
relation to all disputes or claims arising out of or in connection with this
Novation Agreement.

 
 


 
 
[Signature page follows]
 
 


 

 
 

--------------------------------------------------------------------------------

 

 
This Novation Agreement is executed and delivered as a Deed and shall come into
force on the Effective Date.
 
 


 
 
Executed and Delivered as a Deed for and on behalf of STRAKAN INTERNATIONAL
LIMITED
 
 
Date:
 
 
Signed by:
 
 
Full name:
 
 
Position:
 
 
In the presence of:
 
 
Witness Signature:
 
 
Name:
 
 
Address:
 
 
Occupation:
 
 


 
 
Executed and Delivered as a Deed for and on behalf of CRAWFORD HEALTHCARE
LIMITED
 
 
Date:
 
 
Signed by:
 
 
Full name                        
 
 
Position:
 
 
In the presence of:
 
 
Witness Signature:
 
 
Name:
 
 
Address:
 
 


 
 
Occupation:
 

 
 

--------------------------------------------------------------------------------

 

 


 
 
Executed and Delivered as a Deed for and on behalf of [SUBLICENSEE]
 
 
Date:
 
 
Signed by:
 
 
Full name                        
 
 
Position:
 
 
In the presence of:
 
 
Witness Signature:
 
 
Name:
 
 
Address:
 
 


 
 
Occupation:
 
 


 
 


 



 
 

--------------------------------------------------------------------------------

 

 
Appendix 2

 
Escrow Agreement



Strakan International Limited
and
Zindaclin Limited
and
Wragge & Co LLP
  
ESCROW DEED
  
 
 
 
 


 
 

--------------------------------------------------------------------------------

 

THIS DEED is made on             [Ÿ] 2010
 
BETWEEN:
 
(1)  
Strakan International Limited, a company incorporated in Bermuda and registered
in Scotland under company number F000906, whose registered office is at Galabank
Business Park, Galashiels, TD1 1QH ("Strakan");

 
(2)  
Zindaclin Limited, a company registered in England with company number 7244532,
whose registered office is at Cheshire House, 164 Main Road, Goostrey, Crewe,
Cheshire, CW4 8JP ("Zindaclin");

 
(3)  
Wragge & Co LLP of 3 Waterhouse Square, 142 Holborn, London, EC1N 2SW
("Wragge").

 
RECITALS
 
(A)  
This agreement is supplemental to the Acquisition and Licence Agreement dated
[Ÿ] 2010 between Strakan and Uluru Inc. (together the “Sellers”) and Zindaclin
(the "Acquisition and Licence Agreement") whereby the Sellers have agreed upon
the terms and subject to the conditions stated therein to sell certain
intellectual property to Zindaclin.

 
(B)  
In addition, Strakan has agreed to deliver certain documents to Wragge to be
held in escrow within 5 days of the Completion Date (as defined in the
Acquisition and Licence Agreement). The parties are entering into this agreement
in order to regulate the operation of such documents being held in escrow by
Wragge.

 
THE PARTIES AGREE AS FOLLOWS:
 
1.  
INTERPRETATION

 
1.1  
In this Agreement unless the context otherwise requires the following words and
expressions shall have the following meanings:

 
"Escrow Account" means the premises of Wragge for the sole purpose of receiving
and holding the Escrow Documents;
 
“Escrow Documents” means the documents delivered to Wragge pursuant to Clause
3.1 of this Agreement;
 
"Instructions" means Strakan's Instructions and Zindaclin’s Instructions;
 
"Strakan’s Instructions" means the written instructions to Wragge from Strakan
to release the Escrow Documents which instructions shall be irrevocable once
delivered;
 
"Zindaclin’s Instructions" means the written instructions to Wragge from
Zindaclin to release the Escrow Documents which instructions shall be
irrevocable once delivered.
 

 
 

--------------------------------------------------------------------------------

 



 
1.2  
Unless the context otherwise requires, words and expressions defined in the
Acquisition and Licence Agreement shall have the same meaning in this agreement.

 
1.3  
Reference to a "party" means a party to this agreement and includes its
assignees (if any) and/or the successors in title to substantially the whole of
its undertaking.

 
2.  
APPOINTMENT AND STATUS OF WRAGGE

 
2.1  
The Sellers and Zindaclin hereby appoint Wragge to act as escrow agent under and
for the purposes of this Agreement and the Acquisition and Licence Agreement and
Wragge hereby accepts such appointment on the terms and conditions set forth
herein.

 
2.2  
Wragge shall have no obligations in connection with the Escrow Account or its
administration other than as set out in this agreement.

 
3.  
OPERATION OF THE ESCROW ACCOUNT

 
3.1  
Pursuant to clause 6 of the Acquisition and Licence Agreement, Strakan shall
deliver the following documents to Wragge to be held in escrow, within 5 days of
the Completion Date (as defined in the Acquisition and Licence Agreement):

 
(a)  
all registration and renewal (if any) documents for the Patents and Reserved
Trade Marks (as defined in the Acquisition and Licence Agreement);

 
(b)  
engrossed and executed (but undated) version of the assignments of the Reserved
IP (as defined in the Acquisition and Licence Agreement) and such other forms or
documents required to register such assignments in each relevant territory on
terms that these documents are to be held to the order of Strakan pending
fulfilment of the escrow conditions pursuant to Clause 6.2 of the Acquisition
and Licence Agreement.

 
3.2  
Wragge shall release the Escrow Documents within 5 days of receipt by Wragge of
all of the following: Strakan’s Instructions and Zindaclin’s Instructions. If
Strakan’s Instructions are not received within ten days of the date of
Zindaclin’s Instructions, then Wragge shall contact Strakan and if no
instructions are forthcoming within a further ten (10) days then Strakan’s
Instructions shall be deemed to have been received and Wragge shall release the
Escrow Documents accordingly.

 
3.3  
Unless otherwise required by law or regulatory requirement, Wragge shall not
release the Escrow Documents to any person save in accordance with the terms of
Clause 3.2 of this Agreement.

 

 
 

--------------------------------------------------------------------------------

 



 
3.4  
Strakan and Zindaclin confirm to Wragge that the only obligations of Wragge are
to hold and release the Escrow Documents in accordance with this Clause 3.

 
3.5  
On release of the Escrow Documents pursuant to Clause 3.2 of this Agreement,
Wragge shall be released and discharged from all further obligations under this
Agreement.

 
4.  
PROFESSIONAL CHARGES

 
Wragge shall be entitled to be paid professional fees at the usual rates they
charge from time to time and reimbursed for expenses incurred by them, in
relation to the establishment and administration of the Escrow Account.  Strakan
shall be responsible for the fees of Wragge incurred pursuant to this Agreement.
 
5.  
SUPREMACY OF THIS AGREEMENT

 
In the event of any conflict between the terms of this agreement and the terms
of the Acquisition and Licence Agreement, the terms of the Acquisition and
Licence Agreement shall prevail.
 
6.  
VARIATIONS

 
This agreement may be varied only by a document signed by or on behalf of each
of the parties.
 
7.  
WAIVER

 
7.1  
A waiver of any term, provision or condition of, or consent granted under, this
Agreement shall be effective only if given in writing and signed by the waiving
or consenting party and then only in the instance and for the purpose for which
it is given.

 
7.2  
No failure or delay on the part of any party in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

 
7.3  
No breach of any provision of this Agreement shall be waived or discharged
except with the express written consent of the parties.

 
8.  
INVALIDITY

 
If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect under the law of any jurisdiction:
 
(a)  
the validity, legality and enforceability under the law of that jurisdiction of
any other provision; and

 

 
 

--------------------------------------------------------------------------------

 



 
(b)  
the validity, legality and enforceability under the law of any other
jurisdiction of that or any other provision,

 
shall not be affected or impaired in any way.
 
9.  
NOTICES

 
9.1  
Any notice given or made under or in connection with the matters contemplated by
this agreement shall be in writing and shall be delivered personally or sent by
fax:

 
In the case of the Wragge to:
Wragge LLP
3 Waterhouse Square
142 Holborn
London
EC1N 2SW
   
Fax:
+ 44 870 904 1000
Attention:
Patrick Duxbury and/or James Rowlands
       
In the case of Strakan to:
Galabank Business Park
Galashiels
TD1 1QH
       
Fax:
+44 1896 664001
 
Attention:
legaladmin@prostrakan.com
       
In the case of Zindaclin to:
Cheshire House
164 Main Road
Goostrey
Crewe
Cheshire, CW4 8JP
       
Fax:
[Ÿ]
 
Attention:
[Ÿ]



and shall be deemed to have been duly given or made as follows:
 
(a)  
if personally delivered, upon delivery at the address of the relevant party;

 
(b)  
if sent by fax, when received;

 
provided that if, in accordance with the above provisions, any such notice,
demand or other communication would otherwise be deemed to be given or made
outside 9.00 a.m. - 5.00 p.m. on a Business Day such notice, demand or other
communication shall be deemed to be given or made at 9.00 a.m. on the next
Business Day.
 

 
 

--------------------------------------------------------------------------------

 



 
10.  
COUNTERPARTS

 
10.1  
This Agreement may be executed in any number of counterparts which together
shall constitute one agreement.  Any party may enter into this Agreement by
executing a counterpart and this Agreement shall not take effect until it has
been executed by all parties.

 
10.2  
Delivery of an executed signature page of a counterpart by facsimile
transmission or in AdobeTM Portable Document Format (PDF) sent by electronic
mail shall take effect as delivery of an executed counterpart of this
agreement.  If either method is adopted, without prejudice to the validity of
such agreement, each party shall provide the others with the original of such
page as soon as reasonably practicable thereafter.

 
11.  
ASSIGNMENT

 
11.1  
This Agreement is personal to the parties and accordingly no party without the
prior written consent of the other shall assign, transfer, charge or declare a
trust of the benefit of all or any of any other party's obligations or any
benefit arising under this Agreement.

 
12.  
GOVERNING LAW AND JURISDICTION

 
This Agreement (and any dispute, controversy, proceedings or claim of whatever
nature arising out of or in any way relating to this Agreement or its formation)
shall be governed by and construed in accordance with English law and shall be
subject to the exclusive jurisdiction of the courts of England.
 
13.  
THIRD PARTY RIGHTS

 
The operation of the Contracts (Rights of Third Parties) Act 1999 is hereby
excluded.
 
AS WITNESS whereof the parties have executed and delivered this Agreement as a
deed on the date set out above
 


 
SIGNED as a DEED by
STRAKAN INTERNATIONAL LIMITED
acting by a Director and its Secretary (or two Directors)






Director…………………………………………….
In the presence of:




Witness……………………………………..


Name                      ……………………………………..


Address                      ……………………………………..


……………………………………..


……………………………………..


 
SIGNED as a DEED by
ZINDACLIN LIMITED
acting by a Director and its Secretary (or two Directors)






Director……………………………………………………..




In the presence of:


Witness…………………………………….


Name                      ……………………………………..


Address                      ……………………………………..


……………………………………..


……………………………………..




SIGNED as a DEED by
PATRICK DUXBURY on behalf of
WRAGGE & CO. LLP




in the presence of:…………………………………………………




Signature of witness………………………………………………




Name (in BLOCK CAPITALS)……………………………………


Address……………………………………………………………………
 

 
 

--------------------------------------------------------------------------------

 

 
Appendix 3

 
Existing Licence Agreement




 
 

--------------------------------------------------------------------------------

 



 
Appendix 4

 
Strakan’s and Uluru’s Nominated Bank Accounts






 
 

--------------------------------------------------------------------------------

 

Appendix 5
Royalties for the period up to 31 May 2010



 
 

--------------------------------------------------------------------------------

 



Appendix 6
Deed of Amendment to the Existing Licence Agreement

 
 

--------------------------------------------------------------------------------

 

Appendix 7
Novation Agreement - Laboratorios Biosintetica

 
 

--------------------------------------------------------------------------------

 

SIGNED by Andrew
McLean                                                                )
)           /s/ Andrew McLean
on behalf
of                                                                )           Director
& Authorised Signatory
STRAKAN INTERNATIONAL
LIMITED                                                                           )
in the presence of: Steve Dunkerley
)

 
/s/ Steve Dunkerley
 
SIGNED by Kerry P. Gray
)

)           /s/ Kerry P. Gray
on behalf
of                                                                )           Director
& Authorised Signatory
ULURU INC                                                                )
in the presence of: Daniel G. Moro
)

 


/s/ Daniel G. Moro
 
SIGNED by Richard Anderson
)

)           /s/ Richard Anderson
on behalf
of                                                                )           Director
& Authorised Signatory
ZINDACLIN
LIMITED                                                                )
in the presence of:
)

 


..........................
 
SIGNED by Richard Anderson
)

)           /s/ Richard Anderson
on behalf
of                                                                )           Director
& Authorised Signatory
CRAWFORD HEALTHCARE
LIMITED                                                                           )
in the presence of:
)

 


..........................
 





 
 

--------------------------------------------------------------------------------

 
